Name: 89/554/EEC, Euratom, ECSC: Commission Decision of 8 September 1989 amending Decision 83/194/EEC, Euratom, ECSC in respect of the authorizations granted to the Netherlands to use approximate estimates for the calculation of the VAT own resources basis (only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: taxation;  Europe
 Date Published: 1989-10-19

 Avis juridique important|31989D055489/554/EEC, Euratom, ECSC: Commission Decision of 8 September 1989 amending Decision 83/194/EEC, Euratom, ECSC in respect of the authorizations granted to the Netherlands to use approximate estimates for the calculation of the VAT own resources basis (only the Dutch text is authentic) Official Journal L 301 , 19/10/1989 P. 0032 - 0032*****COMMISSION DECISION of 8 September 1989 amending Decision 83/194/EEC, Euratom, ECSC in respect of the authorizations granted to the Netherlands to use approximate estimates for the calculation of the VAT own resources basis (Only the Dutch text is authentic) (89/554/EEC, Euratom, ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaties establishing the European Communities, Having regard to Council Regulation (EEC, Euratom, ECSC) No 2892/77 of 19 December 1977 implementing in respect of own resources accruing from value added tax the Decision of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources (1), as amended by Regulation (ECSC, EEC, Euratom) No 3735/85 (2), and in particular Article 13 thereof, Whereas, for the years 1979 to 1987, the Commission, pursuant to Council Regulation (EEC, Euratom, ECSC) No 2892/77 adopted a series of decisions concerning the Netherlands, including Decision 83/194/EEC, Euratom, ECSC (3), Whereas the Netherlands exempts services supplied by notaries and bailiffs acting in their capacity as public officials and whereas the corresponding own resources basis must therefore be calculated by means of approximate estimates; whereas Decision 83/194/EEC, Euratom, ECSC must accordingly be amended for the year 1988; Whereas, the Advisory Committee on Own Resources has approved the report recording the opinions of its members on this Decision, HAS ADOPTED THIS DECISION: Article 1 The following is hereby added to Article 2 of Decision 83/194/EEC, Euratom, ECSC for the year 1988: '6. Services supplied by notaries and bailiffs (Annex F, point 2).' Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 8 September 1989. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 336, 27. 12. 1977, p. 8. (2) OJ No L 356, 31. 12. 1985, p. 1. (3) OJ No L 108, 26. 4. 1983, p. 14.